                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

MONROE GROCERY, INC. and            :
FRANCISCO TAVAREZ
                                    :
              Plaintiffs                 CIVIL ACTION NO. 3:17-922
                                    :
     v.                                        (MANNION, D.J.)
                                    :          (SCHWAB, M.J.)
UNITED STATES OF AMERICA,
GILDA TORRES, and SONNY             :
PERDUE
                                    :
              Defendants
                                    :

                                ORDER

    In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

    (1) Judge Schwab’s Report (Doc. 40) is ADOPTED IN ITS ENTIRETY;

    (2) The Government’s objections (Doc. 43) are OVERRULED;

    (3) The Government’s motion to dismiss (Doc. 18) is GRANTED IN

      PART and DENIED IN PART;

          a. The Government’s motion to dismiss plaintiffs’ claims seeking

            damages against defendants, in their official capacities is

            GRANTED, and such claims are DISMISSED WITH

            PREJUDICE;
              b. The Government’s motion to dismiss plaintiffs’ equal

                  protection claims is DENIED.

              c. The Government’s motion to dismiss plaintiffs’ substantive

                  due process claim is GRANTED, and such claims are

                  DISMISSED WITHOUT PREJUDICE; however, plaintiffs are

                  GRANTED leave to file a second amended complaint by

                  March 6, 2019.

       (4) This matter is REMANDED to Judge Schwab for further

           proceedings.



                                                  s/  Malachy     E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: February 20, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-922-01-ORDER.DOCX




                                              -2-
